              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



CAMERON LAWRENCE TAYLOR,        )
                                )
         Petitioner,            )
                                )       1:18CV788
    v.                          )       1:17CR320-1
                                )
UNITED STATES OF AMERICA,       )
                                )
         Respondent.            )


                              ORDER


    On February 10, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 40, 41.) No objections were

filed within the time limits prescribed by Section 636.

    Therefore, the court need not make a de novo review and the

Magistrate Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that an evidentiary hearing as to

Ground One of Petitioner’s motion to vacate, set aside, or

correct sentence, (Doc. 31), is scheduled as set out in the

Notice of Rescheduling, (Doc. 42).

    IT IS FURTHER ORDERED that Ground Two of Petitioner’s

§ 2255 motion, (Doc. 31), is DENIED.
This the 3rd day of March, 2020.



                         __________________________________
                            United States District Judge




                         -2-
